ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 10/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Klima, Timothy on November 4, 2021 and November 12, 2021.
Instructions to amend the application were as follows:
Claim 1  to be amended as follows:

1. (Currently Amended) A control device for a machine for magnetic cerebral or peripheral stimulation with cerebral and bodily navigation, comprising:
a plurality of displaceable keys respectively associated with a plurality of functions of the machine, wherein each of the plurality of keys is configured for activating, upon being displaced by pressing by an operator of the machine, a respective one of the plurality of functions associated with that key;
at least one touch screen configured for[[;]] : 

activating at least one further function of the machine associated with a respective icon displayed on the at least one touch screen by touching the at least one touch screen, and
wherein the at least one touch screen is configured for displaying, for a physical examination in progress of a patient to assist in analysis of the patient, increased reality information 3D in real-time and also textual information on the respective function;
wherein the control device is a wireless device physically separable from the machine [[to be movable around]] , the control device configured to move around the patient to provide an image of the patient on the at least one touchscreen from a perspective of the operator with respect to the patient;
a stimulation coil configured for stimulating the patient to provide at least a portion of the increased reality information 3D in real-time, the stimulation coil positioned on the control device [[to be movable]], the stimulation coil configured to move with the control device to stimulate the patient also from the perspective of the operator with respect to the patient[[, so that]]; and
wherein both the image of the patient and the increased reality information 3D in real-time caused by the stimulating are displayed on the at least one touch screen from the perspective of the operator with respect to the patient.

Please amend the specification as follows and place the abstract amendments on a separate sheet as below.   
ABSTRACT
    A control device (1) for machines (10) for magnetic cerebral or peripheral stimulation with cerebral and bodily navigation, which includes a plurality of keys (2) which can be associated with various functions of the machine (10) and configured for activating, when pressed, a respective function of the machine (10) associated with the respective key (2). The control device (1) also includes a touch screen (3) configured for displaying anatomical information of the subject or patient for a direct viewing from the operator with information relative to the function of the machine (10) which can be activated by the keys (2) and activating at least one further function of the machine (10) associated with a respective icon (7) which can be pressed with the touch screen (3), such as, for example, a stimulation.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose a control device for a machine for magnetic cerebral or peripheral stimulation with cerebral and bodily navigation, comprising: a plurality of displaceable keys respectively associated with a plurality of functions of the machine, wherein each of the plurality of keys is configured for activating, upon being displaced by pressing by an operator of the machine, a respective one of the plurality of functions associated with that key; at least one touch screen configured for : displaying information relative to the various functions which is activated by the plurality of keys, and activating at least one further function of the machine associated with a respective icon displayed on the at least one touch screen …, and wherein the at least one touch screen is configured for displaying, for a physical examination in progress of a patient … increased reality information 3D in real-time and also textual information on the respective function; wherein the control device is a wireless device physically separable from the machine, the control device configured to move around the patient to provide an image of the patient on the at least one touchscreen from a perspective of the operator with respect to the patient; a stimulation coil configured … to provide at least a portion of the increased reality information 3D in real-time, the stimulation coil positioned on the control device, the stimulation coil configured to move with the control device to stimulate the patient also from the perspective of the operator with respect to the patient; and wherein both the image of the patient and the increased reality information 3D in real-time caused by the stimulating are displayed on the at least one touch screen from the perspective of the operator with respect to the patient in 
The criticality of the features as recited in claim 1 which is also supported in instant application specification at least para. [0013], [0064-0067] is that the recited control device and a machine for interactive cerebral and bodily navigation allows the positioning of the stimulation coil to be easily controlled and the control of functions with a single user/operator, thus reducing the testing or setting up times, allows the doctor or the operator to not be obliged to memorize the function of each individual key, thus facilitating the execution of the functions of the machine; and makes it possible to personalize the information which can be displayed by the touch screen or the functions which must be activated by the keys, thus avoiding possible software update based modification of the specific function of a key. 
Prior art US 20160008620 A1 to  Stubbeman; William F. makes obvious a control device for a machine for magnetic cerebral or peripheral stimulation with cerebral and bodily navigation (see at least fig. 1, 2, 7, 9, [0091], [0094-0095], [0098-0099], [0101-0102], [0106-0107], [0115], [0126],  [0135], [0223], [0233], [0241]), comprising: a plurality of keys respectively associated with various functions of the machine, wherein each of the plurality of keys is configured for activating, upon pressing, the respective function associated with that key; at least one touch screen configured for; displaying information relative to the various functions which is activated by the plurality of keys, and activating at least one further function of the machine associated with a respective icon displayed on the at least one touch screen by touching the at least one touch screen, wherein the at least one touch screen is configured for displaying, for a physical examination in progress of a patient to assist in 
Prior art “First demonstration of Real-Time Brain Mapping in a Web Browser” by Intheon discloses  real-time brain mapping control device (see at least pages 1-5) including at least one touch screen configured for displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time and in a 3D augmented format.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants  has neither been disclosed nor is rendered obvious by the prior art of record. 
As per dependent claims 3-6, 8, 9 which depend upon independent base claim 1, dependent claims 3-6,8, 9 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        November 12, 2021